        Case:18-05191-EAG13 Doc#:225-1 Filed:06/11/20 Entered:06/11/20 21:37:11                                                             Desc:
                           Exhibit 1 ASUME Certification Page 1 of 1




Fecha de Emisión: 5/12/2020
Issue date:
                                                                  CERTIFICACION
                                                                      CERTIFICATE
Nuestro sistema mecanizado contiene la siguiente información:
Our automated case management system has the following information:

A PEDRO J NEVAREZ BRUNO se le estableció una orden de alimentos, mediante Sentencia, Orden o Resolución.
PEDRO J NEVAREZ BRUNO has a child support order established through Judgment, Order or Decision.

                                                                                                                        Fecha en que       Fecha último
                                                                                                       Frecuencia       se estableció      pago
                  Pensión       Frecuencia de        Fecha Último Balance             Plan de          Plan de          Plan de            registrado del
Caso              Fijada        Pago                 Pago         adeudado            Pagos            Pagos            Pagos              Plan de Pagos
Case              Support       Payment Frequency Last Payment        Arrears Due     Payment plan     Payment plan     Payment Plan       Date of last
                  Established                     Date                                                 frequency        establishment      payment for
                                                                                                                        date               payment plan
0569667           $1,829.14 MENSUAL                  5/5/2020         $0.00

En este caso los alimentistas NO recibieron asistencia económica del Programa Ayuda Temporal a Familias Necesitadas 'TANF'.
In this case, the obligees received NO economic assistance from the Temporary Assistance for Needy Families Program (TANF).

PEDRO J NEVAREZ BRUNO SI se encuentra acogido/a a la Ley de Quiebras.
PEDRO J NEVAREZ BRUNO IS under the protection of the Bankruptcy Act.

Tiene         1     obligación(es) de pagos de pension(es) alimentaria(s) a través de ASUME.
Has           1     child support obligation(s) through the ASUME

Recibe pensión alimentaria a través de ASUME en                   0   caso(s):
Receives child support through ASUME in          0     case(s):



Este documento resume la información contenida en el sistema mecanizado (PRACSES) de la Administración para el Sustento de
Menores. Los pagos realizados directamente a la persona custodia no se registran como pagos de pensión alimentaria ni plan de
pago. Deberá acudir a la oficina de la ASUME donde está asignado su caso para solicitar la acreditación de pagos efectuados fuera de
ASUME. El balance de esta Certificación no incluye el mes en que fue expedida. La información de este documento es válida por
treinta (30) días, a partir de la fecha de su emisión.
This document summarizes the information contained in the Administration for Child Support Enforcement automated system (PRACSES). Payments
made directly to the Custodial Person are neither registered as child support payments nor as payments made for the payment plan. You must visit the
ASUME office to which your case is assigned in order to request to credit those payments. The balance in this Certificate does not include the current
month when it was issued. The information contained in this document is valid for thirty (30) days from its issue date.

                                                                                                                  2020051220200611034468




NOTA DE CONFIDENCIALIDAD: La información contenida en este documento y cualquier anejo del mismo es confidencial y
privilegiada y tiene el propósito de que sólo sea utilizado por la persona identificada en el mismo.

CONFIDENTIALITY NOTE: The information contained in this document and any attachment is confidential and privileged and has the purpose of being
used only by the person identified in it.

                    Para validar la información contenida en este certificado, favor acceder a http://www.pr.gov/validacionelectronica/.
                                To validate the information herein, please access http://www.pr.gov/validacionelectronica/.                       ASM-526
                                                                                                                                                 REV 02/15
